313 S.W.3d 712 (2010)
Gary DETMER and Bennington Commons, LLC, Plaintiffs/Respondents,
v.
OLD REPUBLIC TITLE CO. OF ST. LOUIS, INC., Defendant/Appellant.
No. ED 93368.
Missouri Court of Appeals, Eastern District, Division Three.
June 15, 2010.
Helfrey, Neiers & Jones, P.C., Douglas P. Roller, Nicholas P. VanDeven, St. Louis, MO, for appellant.
Green Jacobson, P.C., Allen P. Press, W. Scott Rose, Clayton, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 2009 WL 2010715.

ORDER
PER CURIAM.
Old Republic Title Company of St. Louis, Inc., (Old Republic) appeals from the trial court's judgment entered upon a jury verdict in favor of Gary Detmer and Bennington Commons, LLC, (referred to collectively as Detmer) on Detmer's petition alleging breach of contract[1].
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Detmer's petition initially alleged breach of contract, negligence, and breach of fiduciary duty, but only the breach-of-contract claim was submitted to the jury.